Title: To Benjamin Franklin from the Comte de Charlus, 27 November 1781
From: Charlus, ——, comte de
To: Franklin, Benjamin


Paris Le 27. 9bre. 1781.
M. Le Cte. de Charlus Qui arrive de L’Amerique a L’honneur de faire Mille Complimens à Monsieur francklin & de Lui adresser Trois paquets que Le Général Waschington L’a chargé de lui remettre; M. de Charlus Sera très empressé à avoir L’honneur de voir incessamment Monsieur francklin, & auroit désiré en profiter à Son arrivée.
 
Notation: M le Comte de Charlus Novr 27. 1781
